          Case 1:18-md-02865-LAK Document 184 Filed 08/19/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 In re

 CUSTOMS AND TAX ADMINISTRATION OF
 THE KINGDOM OF DENMARK
 (SKATTEFORVALTNINGEN) TAX REFUND                          Master Docket 18-md-02865 (LAK)
 SCHEME LITIGATION                                         ECF Case

 This document relates to: 1:19-cv-01867-LAK,
 1:19-cv-01868-LAK, 1:19-cv-01869-LAK,
 1:19-cv-01895-LAK, 1:19-cv-01896-LAK,
 1:19-cv-01898-LAK, 1:19-cv-01904-LAK,
 1:19-cv-01906-LAK, 1:19-cv-01911-LAK,
 1:19-cv-01924-LAK




              DECLARATION OF MICHAEL G. BONGIORNO IN SUPPORT OF
                DEFENDANTS’ MOTION TO DISMISS THE COMPLAINTS

         I, Michael G. Bongiorno, declare and state as follows:

         1.     I am an attorney at Wilmer Cutler Pickering Hale and Dorr LLP, counsel for

Defendants Richard Markowitz, Jocelyn Markowitz, Avanix Management LLC Roth 401(K)

Plan, Batavia Capital Pension Plan, Calypso Investments Pension Plan, Cavus Systems LLC

Roth 401(K) Plan, Hadron Industries LLC Roth 401(K) Plan, RJM Capital Pension Plan, and

Routt Capital Pension Plan (collectively, “Defendants”) in the above-captioned actions. The

facts stated in this declaration are known to me personally or are based on information provided

in the annexed exhibits.

         2.     I submit this declaration in support of Defendants’ motion to dismiss the

complaints pursuant to Federal Rule of Civil Procedure 12(b)(1).

         3.     A true and correct copy of Plaintiff SKAT’s Responses and Objections to

Defendants’ First Requests for Production of Documents filed in In Re Customs and Tax
        Case 1:18-md-02865-LAK Document 184 Filed 08/19/19 Page 2 of 3



Administration of The Kingdom of Denmark (Skatteforvaltningen) Tax Refund Scheme

Litigation, No. 18-md-2865 (LAK), dated April 8, 2019, is annexed hereto as Exhibit “A.”

       4.       A true and correct copy of the Re-Amended Particulars of Claim filed in

Skatteforvaltningen (the Danish Customs and Tax Administration) v. Solo Capital Partners LLP

et al., Claim No. CL-2018-000297 (High Ct. of Justice, Bus. & Prop. Cts. of England & Wales),

dated July 17, 2019, is annexed hereto as Exhibit “B.” To reduce the volume of material

submitted, I have intentionally omitted additional pages beyond page 10 but can provide the

remaining pages to the Court upon request.

       5.       A true and correct copy of the Ninth Witness Statement of Jonathan Robert

Fortnam filed in SKAT (the Danish Customs and Tax Administration) v. Solo Capital Partners

LLP et al., Claim No. CL-2018-000297 (High Ct. of Justice, Bus. & Prop. Cts. of England &

Wales), dated February 15, 2019, is annexed hereto as Exhibit “C.” To reduce the volume of

material submitted, I have intentionally omitted the supporting exhibit (with the exception of the

pages excerpted as Exhibit “D” described below) but can provide it to the Court upon request.

       6.       A true and correct copy of the Expert Opinion of Dr. Frederik Waage filed in

Skatteforvaltningen (the Danish Customs and Tax Administration) v. Solo Capital Partners LLP

et al., Claim No. CL-2018-000297 (High Ct. of Justice, Bus. & Prop. Cts. of England & Wales),

dated February 14, 2019, is annexed hereto as Exhibit “D.” To reduce the volume of material

submitted, I have intentionally omitted the supporting exhibits but can provide these to the Court

upon request.




                                                2
         Case 1:18-md-02865-LAK Document 184 Filed 08/19/19 Page 3 of 3



       I, the undersigned Michael G. Bongiorno, hereby declare under penalty of perjury that the

foregoing is true and correct.

Dated: August 19, 2019
       New York, New York



                                                           By: /s/ Michael G. Bongiorno
                                                           MICHAEL G. BONGIORNO
                                                           WILMER CUTLER PICKERING
                                                             HALE AND DORR LLP
                                                           7 World Trade Center
                                                           250 Greenwich Street
                                                           New York, NY 10007
                                                           (212) 230-8800




                                               3
